Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The amendment filed on February 04, 2022 has been received and made of record. In response to Non-Final Office Action mailed
on August 04, 2021, independent claims 41, 68, and 82 have been amended. Applicant maintained dependent claims 42-67, and 69-81. Claims 1-40 are cancelled as before the Non-Final Office Action. NO claim has been added or cancelled after the Non-Final Office Action. Therefore, claims 41-82 are pending for consideration.

Response to Arguments

3.	Applicant’s arguments, in "Remarks" filed on February 04, 2022 with respect to independent claims 41, 68, and 82 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment.

Double Patenting


 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 41-49, 51-72 and 74-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9,977,507 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-35 of U.S. Patent No. US 9,977,507 B2 reads on corresponding limitation of claims 41-49, 51-72 and 74-82 of the current application No. 17/007,186. Both the published patent and current application disclose an electronic device for detecting touch-free gestures using a proximity sensor and an image sensor. 
claims of the U.S. Patent No. 9,977,507 B2 is given below: -
17/007,186
US 9,977,507 B2
Claim 41:  A device for detection of object location and motion, comprising:
at least one processor for receiving information from a proximity sensor and an image sensor, the at least one processor being configured to:
receive first data from the proximity sensor;
detect, using the received first data, a presence of an object in proximity to the proximity sensor;
receive, from the image sensor, second data reflective of images of the object, wherein the second data is analyzed to determine that one or more fingers are moving in a circular motion;
determine, based on a combination of the first data and the second data, a gesture; and
output at least one of a message or a command associated with the determined gesture.

Claim 68 is same as of claim 41 in different format with minor 

Claim 82 is same as of claim 41 in different format with minor wording and insignificant changes in terminology.



Claim 1: A dual sensor control device, comprising: 
at least one processor for receiving information from a proximity sensor and an image sensor, the at least one processor being configured to: 

receive first data from the proximity sensor while the image sensor is in a first state;  detect, using the received first data, a presence of an object in proximity to the proximity sensor;  output, based on the detected presence of the object, a signal to cause the image sensor to enter a second state different from the first state before the object reaches a field of view of the image sensor; 
receive, from the image sensor in 
the second state, second data reflective of images of the object;  
determine, based on a combination of the first data and the second 
output at least one of a message and a command associated with the determined gesture.

Claim 23: The device of claim 21, wherein the at least one processor is further configured to determine a circular gesture using the three-dimensional information, wherein the object is a finger and the speed is reflective of a finger speed.


Claim 42 reads on claim 4 of published patent.
Claim 43 reads on claim 5 of published patent.
Claim 44 corresponds to part of claim 6 of published patent.
Claim 45 reads on claim 2 of published patent.
Claims 46 and 69 correspond to part of claim 23 of published patent.
Claims 47 and 70 correspond to part of claim 1 and claim 23 of published patent.
Claims 48 and 71 correspond to claim 28 of published patent.
Claims 49 and 72 correspond to claim 28 of published patent.
Claims 51 and 74 correspond to claim 26 of published patent.
Claims 52 and 75 correspond to part of claim 26 of published patent.
Claims 53 and 76 correspond to claim 23 of published patent.
Claims 54 and 77 correspond to part of claim 23 of published patent.
Claim 55 corresponds to part of claim 23 of published patent (examiner interpreted whole finger as a part).
Claims 56, 58 and 79 correspond to part of claims 1 and 2 of published patent.
Claim 57 corresponds to part of claim 23 of published patent (examiner interpreted whole finger as a part).
Claims 59 and 80 correspond to part of claim 23 of published patent.
Claims 60 and 81 correspond to part of claim 23 of published patent.
Claim 61 corresponds to claim 25 of published patent.
Claim 62 corresponds to part of claim 26 of published patent.
Claim 63 corresponds to part of claim 26 of published patent.
Claim 64 corresponds to part of claim 24 of published patent.
Claim 65 corresponds to part of claim 29 of published patent.
Claim 66 corresponds to part of claim 14 of published patent.
Claim 67 corresponds to part of claims 18 and 21 of published patent.

6.	Claims 50 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9,977,507 B2 in view of Klask et al.(US 2014/0059489 A1) (herein after Klask). 

Regarding claim 50, the US Patent No. US 9,997,507 B2 does not teach the device of claim 49 wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object.

However, Klask teaches a rotate gesture on a screen, wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object(fig.3, Para-13).

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention was made, to modify the US Patent No. US 9,977,507 B2 with the teaching of Klask to include the feature in order to allow a user to provide single finger rotate gesture adjacent to displayed values.

Claim 73 is rejected for the same reason as mentioned in the rejection of claim 50, since both claims recite identical claim limitations in different formats.

7.	Claims 41-49, 51-72 and 74-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,761,610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-21 of U.S. Patent No. US 10,761,610 B2 reads on corresponding limitation of Claims 41-49, 51-72 and 74-82 of the current application No. 17/007,186. Both the published patent and current application disclose an electronic device for detecting touch-free gestures using a proximity sensor and an image sensor. 

Comparing set of the independent claims of the current application and corresponding claims of the U.S. Patent No. 10,761,610 B2 is given below: -
17/007,186
US 10,761,610 B2
Claim 41:  A device for detection of object location and motion, comprising:
at least one processor for receiving information from a 
receive first data from the proximity sensor;
detect, using the received first data, a presence of an object in proximity to the proximity sensor;
receive, from the image sensor, second data reflective of images of the object, wherein the second data is analyzed to determine that one or more fingers are moving in a circular motion;
determine, based on a combination of the first data and the second data, a gesture; and
output at least one of a message or a command associated with the determined gesture.

Claim 68 is same as of claim 41 in different format with minor wording and insignificant changes in terminology..

Claim 82 is same as of claim 41 in different format with minor wording and insignificant changes in terminology..
Claim 1: A device for detection of object location and motion, comprising: 
at least one processor for receiving information from a 
receive first data from the proximity sensor;  
detect, using the received first data, a presence of an object in proximity to the proximity sensor;  receive, from the image sensor, second data reflective of images of the object;  
detect, based on a combination of the first data and the second data, a zoom gesture, wherein the at least one processor is further configured to distinguish the zoom 
gesture between a zoom-in gesture and a zoom-out gesture using the combination of the first data and the second data;  and 
output at least one of a message 
and a command associated with the zoom gesture.
Part of Claim 20:  whether one or more fingers associated with the object are open or closed(closing of finger is also circular movement) while the object moves toward the device; determining, using the first data and the second data, whether the one or more fingers associated with the object are open or closed while the object moves away from the device



Claim 42 reads on claim 2 of published patent.

Claim 43 reads on claim 3 of published patent.

Claim 44 corresponds to claim 4 of published patent.

Claim 45 reads on claim 5 of published patent.

Claims 46 and 69 correspond to part of claim 14 of published patent.

Claims 47 and 70 correspond to part of claim 14 of published patent.

Claims 48 and 71 correspond to claim 15 of published patent.

Claims 49 and 72 correspond to part of claims 1 and 15 of published patent.

Claims 51 and 74 correspond to claim 6 of published patent.

Claims 52 and 75 correspond to part of claim 6 of published patent.

Claims 53 and 76 correspond to claim 15 of published patent(rotation gesture regarded as continuous motion).

Claims 54 and 77 correspond to part of claims 1, 3 and 13 of published patent(if there is a motion, there is speed, this is obvious to one of ordinary skill in the art).

Claim 55 corresponds to part of claim 2 of published patent (examiner interpreted whole finger as a part).

Claims 56, 58 and 79 correspond to part of claims 1 and 2 of published patent.

Claim 57 corresponds to part of claims 1 and 2 of published patent (examiner interpreted whole finger as a part).

Claims 59 and 80 correspond to part of claims 1 and 2 of published patent.

Claims 60 and 81 correspond to part of claims 1 and 2 of published patent(posture is the synonym of pose or gesture).

Claim 61 corresponds to claim 5 of published patent.

Claim 62 corresponds to part of claim 6 of published patent.

Claim 63 corresponds to part of claim 7 of published patent.

Claim 64 corresponds to part of claim 5 of published patent.

Claim 65 corresponds to part of claim 11 of published patent.
Claim 66 corresponds to part of claim 12 of published patent.
Claim 67 corresponds to part of claims 2 and 3 of published patent.
8.	Claims 50 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,761,610 B2 in view of Klask et al.(US 2014/0059489 A1) (herein after Klask).
 
Regarding claim 50, the US Patent No. US 10,761,610 B2 does not teach the device of claim 49 wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object.

However, Klask teaches a rotate gesture on a screen, wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object (fig.3, Para-13).

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the US Patent No. US 10,761,610 B2 with the teaching of Klask to include the feature in order to allow a user to provide single finger rotate gesture adjacent to displayed values.

Claim 73 is rejected for the same reason as mentioned in the rejection of claim 50, since both claims recite identical claim limitations in different formats.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



12.	Claims 41-49, 51-54, 59-61, 64, 66-72, 74-77, and 80-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JANG(US 2011/0018795 A1) in view of Han et al.(US 2015/0293595 A1) (herein after Han).

Regarding claim 41, JANG teaches a device for detection of object location and motion(a device for controlling an electronic device by a user motion, Para-3), comprising:
 
at least one processor(processing unit, Para-50, 125; control unit, Para-77) for receiving information from a proximity sensor(third sensing device 450, fig.4, Para 39-41, 45-46, 48) and an image sensor(first sensing device 410, or second sensing device 430, fig.4, camera sensor, Para 39-42, 45, 47-48), the at least one processor3(processing unit) being configured to:
 
receive first data from the proximity sensor(space interaction, Para 46-49; interaction 1010, 1020, 1041, fig.10, 78);
 
detect, using the received first data, a presence of an object in proximity to the proximity sensor(space interaction, Para 46-49; interaction 1010, 1020, 1041, fig.10, Para-77, 80);

receive, from the image sensor(410 or 430), second data reflective of images of the object(hand shape hand gesture or moving direction, fig.4, Para-31, 45, 47, 67, 79, 81; plane interaction, Para-49,  54, 56, 67-70; interaction 1010, 1020, 1031, fig.10, Para-77, 79; also Table 1 and Table 2), wherein the second data is analyzed(Para 58-63, 67-70, 117) to determine up and down motions and rotation of hand[that one or more fingers are moving in a circular motion](fig.14, Para 94-96);
 

determine, based on a combination of the first data, the second data, and the analysis, a gesture(Para-81); and

output at least one of a message or a command associated with the determined gesture(Para-81).

Nevertheless, JANG is not found to teach expressly the device for detection of object location and motion, wherein the second data is analyzed to determine that one or more fingers are moving in a circular motion.
However, Han teaches an image display device, wherein the second data is analyzed to determine that one or more fingers are moving in a circular motion(camera sensing unit 144, fig.1, Para-54, 83-85; fig.5, Para-201; fig.6, Para 203-215). Han also teaches a proximity sensor(proximity sensor 141, fig.1) to detect a presence of an object in proximity to the proximity sensor(Para-73).

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have modified JANG with the teaching of Han to include the feature in order to provide image display device that easily applies different gestures by an application developer based on a character of the application.

Regarding claim 42, JANG as modified by Han teaches a device of claim 41, wherein the first data is reflective of at least a one-dimensional position of the object relative to the proximity sensor(Para-46, JANG; Para-76, 79, Han).

Regarding claim 43, JANG as modified by Han teaches the device of claim 41, wherein the second data is reflective of at least a two-dimensional position of the object relative to the image sensor(recognition area, Para-74, 79, JANG; Para-54, 71, 85, 173-174, Han).
claim 44, JANG as modified by Han teaches the device of claim 41, wherein the at least one processor is further configured to detect the object in the second data based on at least one of a contour or a location of the object in the second data(moving direction of hand, Para-31, 67, 68, 79-80, 94, JANG).

Regarding claim 45, JANG as modified by Han teaches the device of claim 41, wherein the object is at least one of a hand, a finger, -and a handheld object used for pointing(hand, JANG; Para-71, 74-75, Han).

Regarding claim 46, JANG as modified by Han teaches the device of claim 41, wherein the at least one processor is further configured to determine that the gesture is a circular gesture (fig.14, JANG; Para-209, Han).

Regarding claim 47, JANG as modified by Han teaches the device of claim 41, wherein the at least one processor is further configured to determine the gesture by detecting the object making a motion including one or more of a circular, approximately circular(rotation of hand, JANG; circular motion of finger, Han), elliptical, or approximately elliptical  motion based on the combination of the first data and the second data(1010, 1020, 1051, 1053, fig.10, JANG).
claim 48, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to distinguish between a clockwise circular gesture and a counterclockwise circular gesture (Para-95/96, JANG,) based on the combination of the first data and the second data(1010, 1020, 1051, 1053, JANG).

Regarding claim 49, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to output at least one of the message or the command that is associated with a direction of a motion associated with the gesture(moving direction of hand, Para-31, 45, 68, JANG; moving direction of element, Para-9, Han).

Regarding claim 51, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to determine the gesture by detecting that the object is moving away from the device while performing the circular motion(rotation of hand, Para-94, 95, JANG; circular motion of finger, Para-209, Han; Para-90, JANG; Para-79, Han).

Regarding claim 52, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to determine the gesture by detecting that (Para-90, JANG) while performing the circular motion(rotation of hand, Para-94, 95, JANG; circular motion of finger, Para-209, Han).

Regarding claim 53, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to determine the gesture by detecting a continuous motion of a user performing the circular motion (circular motion of finger, Para-209, Han)(circular motion is a continuous motion around the circle).

Regarding claim 54, JANG as modified by Han teaches the device of claim 47, wherein the at least one processor is further configured to determine the gesture by detecting a speed of the object(Para-47, 112, 113, JANG) while the object is performing the circular motion(rotation of hand, Para-94, 95, JANG; circular motion of finger, Para-209, Han).

Regarding claim 59, JANG as modified by Han teaches the device of claim 41, wherein:
 
the gesture is a circular gesture and the object is a finger of a user(circular motion of finger, Para-209, Han),

the at least one processor is further configured to determine a speed of the circular gesture (Para-47, 112, 113, JANG), (rotation of hand, JANG; circular motion of finger, Han) is associated with a speed of a tip of the finger(figs.7A&9B, Han).

Regarding claim 60, JANG as modified by Han teaches the device of claim 59, wherein the at least one processor is further configured to determine the circular gesture by using information associated with a posture of a hand of the user ((fig.14, JANG)(all five fingers are extended when making circular motion); (figs.7A&9B, Han)(as  seen from figures, user making index finger and thumb extended and other three fingers folded)).

Regarding claim 61, JANG as modified by Han teach the device of claim 41, wherein the at least one processor is further configured to determine gestures by detecting, based on the combination of the first data and the second data(Para-106, Table 2, JANG).

Regarding claim 64, JANG as modified by Han teaches the device of claim 61, wherein the at least one processor is further configured to output at least one of a message or a command associated with the zoom gesture to enable gesture control(Para-106/107/108, Table 2, JANG).

claim 66, JANG as modified by Han teaches a device of claim 41, wherein the at least one processor is further configured to:
 
determine, using data from the proximity sensor, if the object exits a field of view of the proximity sensor(when the object is out of range of proximity sensor, there will be no sensed value on the proximity sensor, fig.14, Para-95, JANG).

Regarding claim 67, JANG as modified by Han teaches the device of claim 41, wherein the at least one processor is further configured to:

determine, using the first data, information associated with the distance to the object(Para-46, JANG; Para-76, 79, Han); 

determine, using the second data, information associated with a horizontal position and a vertical position of the object (recognition area, Para-74, 79, JANG; Para-54, 71, 85, 173-174, Han); and
 
combine the distance information, the horizontal position information, and the vertical position information to determine a three-dimensional gesture(1010, 1020, 1051, 1053, fig.10, JANG).

Claim 68 is rejected for the same reason as mentioned in the rejection of claim 41, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(examiner interprets circular motion of finger or rotation of hand as one or more features) in different formats.

Claim 69 is rejected for the same reason as mentioned in the rejection of claim 46, since both claims recite identical claim limitations in different formats.

Claim 70 is rejected for the same reason as mentioned in the rejection of claim 47, since both claims recite identical claim limitations in different formats.

Claim 71 is rejected for the same reason as mentioned in the rejection of claim 48, since both claims recite identical claim limitations in different formats.

Claim 72 is rejected for the same reason as mentioned in the rejection of claim 49, since both claims recite identical claim limitations in different formats. 

Claim 74 is rejected for the same reason as mentioned in the rejection of claim 51, since both claims recite identical claim limitations in different formats.

Claim 75 is rejected for the same reason as mentioned in the rejection of claim 52, since both claims recite identical claim limitations in different formats.

Claim 76 is rejected for the same reason as mentioned in the rejection of claim 53, since both claims recite identical claim limitations in different formats.

Claim 77 is rejected for the same reason as mentioned in the rejection of claim 54, since both claims recite identical claim limitations in different formats.

Claim 80 is rejected for the same reason as mentioned in the rejection of claim 59, since both claims recite identical claim limitations in different formats.

Claim 81 is rejected for the same reason as mentioned in the rejection of claim 60, since both claims recite identical claim limitations in different formats.

Claim 82 is rejected for the same reason as mentioned in the rejection of claim 41, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(examiner interprets circular motion of finger or rotation of hand as one or more features) in different formats.

13.	Claims 50, and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JANG(US 2011/0018795 A1) in view of Han et al.(US 2015/0293595 A1) and further in view of Klask et al. (US 2014/0059489 A1) (herein after Klask).
 
Regarding claim 50, JANG as modified by Han is not found to teach expressly the device of claim 49, wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object.

However, Klask teaches a rotate gesture on a screen, wherein at least one of the message or the command is a scrolling command, and wherein a direction of scrolling is based on a detected direction of the circular motion of the object (fig.3, Para-13).

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the JANG further with the teaching of Klask to include the feature in order to provide an electronic device capable of performing scroll function using hand-free gesture. 

Claim 73 is rejected for the same reason as mentioned in the rejection of claim 50, since both claims recite identical claim limitations in different formats.

14.	Claims 55-58, 78, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JANG(US 2011/0018795 A1) in view of Han et al.(US 2015/0293595 A1)and further in view of LIN et al. (US 2011/0018822 A1) (herein after LIN).

Regarding claim 55, JANG as modified by Han is not found to teach expressly the device of claim 54, wherein the at least one processor is further configured to determine the gesture by detecting at least part of a finger as the object performing the circular motion.

However, LIN teaches a gesture recognizing system, wherein the at least one processor is further configured to determine the gesture by detecting at least part of a finger as the object performing the circular motion(fig.8c; Para-56).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the JANG further with the teaching of LIN to include the feature in order to provide a gesture recognition system performs gesture recognition according to a single pointer, where miscalculation of coordinates of a plurality of pointers from blocking each other could be avoided.

Regarding claim 56, (JANG as modified by Han and) LIN teaches the device of claim 54, wherein the at least one processor is further configured to determine the gesture by determining a finger as the object performing the circular motion(fig.8c; Para-56)(for motivation, see the rejection of claim 55).

Regarding claim 57, (JANG as modified by Han and) LIN teaches the device of claim 54, wherein the at least one processor is further configured to determine the gesture by detecting at least part of a finger and detect the motion performed by the at least part of a finger(fig.8c; Para-56)(for motivation, see the rejection of claim 55).

Regarding claim 58, (JANG as modified by Han and) LIN teaches the device of claim 47, wherein the at least one processor is further configured to determine the gesture by detecting a (fig.8c; Para-56) (for motivation, see the rejection of claim 55).

Claim 78 is rejected for the same reason as mentioned in the rejection of claim 56, since both claims recite identical claim limitations in different formats.

Claim 79 is rejected for the same reason as mentioned in the rejection of claim 56, since both claims recite identical claim limitations in different formats.

15.	Claims 62, 63, and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JANG(US 2011/0018795 A1) in view of Han et al.(US 2015/0293595 A1) further in view of Katz et al.(WO 2013/021385 A, IDS document) (herein after Katz).

Regarding claim 62, JANG as modified by Han is not found to teach expressly the  device of claim 61, wherein detecting the zoom gesture further comprises: determining, using the first data, whether the object is moving toward or away from the device; determining, using the second data, whether one or more fingers associated with the detected object are spread or closed; and determining the zoom gesture based on the determination of whether the object is moving toward or away 

However, Katz teaches a device, wherein detecting the zoom gesture further comprises:


determining, using the first data, whether the object is moving toward or away from the device(Page-43, Line-23 to Page-44, Line-4; Page-44, Lines 19-26);

determining, using the second data, whether one or more fingers associated with the detected object are spread or closed(Page-43, Line-23 to Page-44, Line-4); and


determining the zoom gesture based on the determination of whether the object is moving toward or away from the device and the determination of whether the one or more fingers associated with the detected object are spread or closed(Page-43, Line-23 to Page-44, Line-4; Page-44, Lines 19-26: wherein the first gesture comprises moving a hand with splayed apart fingers towards the imaging device while closing the fingers and then moving the hand away from the imaging device and wherein the second gesture comprises moving a hand with closed fingers towards the imaging device while splaying the fingers apart and then moving the hand away from the imaging device).

Therefore, it would be obvious to one of ordinary skill in the art to have modified, at the time the invention was made, JANG further with the teaching of Katz to include the feature in order to increase functionality and efficiency of the device.

Regarding claim 63, JANG as modified by Han is not found to teach expressly the device of claim 61, wherein detecting the zoom gesture further comprises: determining, using the first data and the second data, whether one or more fingers associated with the object are open or closed while the object moves toward the device; determining, using the first data and the second data, whether the one or more fingers associated with the object are open or closed while the object moves away from the device; and determining the zoom gesture based on a combination of the determination of whether the one or more fingers associated with the object are open or closed while the object moves toward the device and the determination of whether the one or more fingers associated with the object are open or closed while the object moves away from the device.


However, Katz teaches a device, wherein detecting the zoom gesture further comprises:

determining, using the first data and the second data, whether one or more fingers associated with the object are open or closed while the object moves toward the device(Page-43, Line-23 to Page-44, Line-4);

determining, using the first data and the second data, whether the one or more fingers associated with the object are open or closed while the object moves away from the device(Page-43, Line-23 to Page-44, Line-4); and

determining the zoom gesture based on a combination of the determination of whether the one or more fingers associated with the object are open or closed while the object moves toward the device and the determination of whether the one or more fingers associated with the object are open or closed while the object moves away from the device(Page-43, Line-23 to Page-44, Line-4; Page-44, Lines 19-26: wherein the first gesture comprises moving a hand with splayed apart fingers towards the imaging device while closing the fingers and then moving the hand away from the imaging device and wherein the second gesture comprises moving a hand with closed fingers towards the imaging device while splaying the fingers apart and then moving the hand away from the imaging device).
Therefore, it would be obvious to one of ordinary skill in the art to have modified, at the time the invention was made, JANG further with the teaching of Katz to include the feature in order to increase functionality and efficiency of the device.

Regarding claim 65, JANG as modified by Han is not found to teach expressly a device of claim 41, wherein the first data is associated with a first resolution and the second data is associated with a second resolution greater than the first resolution.

However, Katz teaches a device, wherein the first data is associated with a first resolution and the second data is associated with a second resolution greater than the first resolution(Page-39, Line-28 to Page-40, Line-2).

Therefore, it would be obvious to one of ordinary skill in the art to have modified, at the time the invention was made, JANG further with the teaching of Katz to include the feature in order to increase functionality and efficiency of the device.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note
17.	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the 

Contact
28
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692